Citation Nr: 1525260	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction from 60 percent to 30 percent for a myocardial infarction, effective August 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  At the time of the reduction, the 60 percent evaluation had been in effect for less than five years.

2.  At the time of the reduction of the Veteran's benefits, the evidence did not reflect actual improvement of the Veteran's myocardial infarction; or an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The May 2012 reduction was improper; the criteria for a restoration of a 60 percent disability rating for a myocardial infarction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Code 7006.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).   

In the case of a reduction, the action arises from the RO, and the duty to notify is not applicable as specific notification provisions for reductions are warranted. The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. The notice requirements with respect to the rating reduction on appeal were met in a March 2012 notice letter, and inasmuch as this decision grants the appeal, i.e., restores a 60 percent rating for a myocardial infarction, any procedural omission is harmless.  Moreover, when addressing the propriety of the reduction, the analysis considers the evidence then of record.  No further records need be obtained.

II. Rating Reduction

A. Procedural History

In an October 2011 rating decision, service connection was granted for a myocardial infarction.  An initial 60 percent disability rating was assigned under Diagnostic Code 7006, effective June 3, 2011, based on an estimated workload of greater than 3 but not greater than 5 metabolic equivalents (METs).  The RO also addressed a reasonably raised claim for a total disability evaluation based on individual unemployability (TDIU).

In November 2011, the Veteran submitted an application for TDIU.  The Veteran contended that his ischemic heart disease prevented him from securing or following any substantially gainful occupation.

A March 2012 rating decision proposed to reduce the evaluation of the Veteran's myocardial infarction from 60 percent to 30 percent based on a finding that the Veteran had an estimated workload of greater than 5 but not greater than 7 METs.  The Veteran was mailed notice of the proposed reduced evaluation in March 2012.  The notice advised him of his right to submit additional evidence and his right to request a personal hearing.  

Finally, in a May 2012 rating decision, the RO reduced the evaluation of the Veteran's myocardial infarction from 60 percent to 30 percent, effective August 1, 2012.  This appeal ensued.

B. Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).

A March 2012 rating decision proposed the reduction of the schedular rating for the Veteran's myocardial infarction from 60 to 30 percent.  The Veteran was notified of the proposed action in a March 2012 letter and was given the required 60 days to present additional evidence and 30 days to request a hearing before implementation of the rating reduction.  The Veteran did not submit additional evidence and did not request a hearing in connection with the proposed reduction.  The RO subsequently implemented the rating reduction in a May 2012 rating decision.  The reduction was made effective August 1, 2012.  The RO notified the Veteran of the action taken and his appellate rights in a letter sent May 2012.  Accordingly, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c). 

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Under the rating criteria for diseases of the heart, Diagnostic Code (DC) 7006 (myocardial infarction) is evaluated, in part, based on METs and left ventricular ejection fraction (LVEF) testing.  METs testing is required in all cases except when there is a medical contra-indication; when left ventricular ejection fraction has been measured and is 50 percent or less; or, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  If LVEF testing is not of record, the heart disability may be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

A 30 percent evaluation is assigned under DC 7006 for a workload of greater than 5 but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or, dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent evaluation is assigned under DC 7006 for more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

In an Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), dated June 2011, the Veteran's treating physician indicated that the Veteran had a history of percutaneous coronary intervention and myocardial infarction.  The physician concluded that the Veteran had an estimated workload of greater than 3 but not greater than 5 METs.  An estimated workload of greater than 3 but not greater than 5 METs is consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).  LVEF results were not provided.  The physician concluded that the Veteran's cardiovascular disability would impact his ability to work because the Veteran experienced dyspnea and fatigue with light exertion.

During routine follow-up treatment and blood work in June 2011, the Veteran reported that he felt pretty good since he his stent placement; but he reported that he got tired if he over exerted himself.

At a VA examination in November 2011, the Veteran reported that he gets tired if he "overdoes it."  He reported that he walked four to five blocks a day, sometimes more, for exercise; but he stated that he did not do strenuous work after his heart attack.  He stated that the most strenuous work he did was pitch a fork of hay over the fence.  A diagnostic exercise test was not conducted; however, the examiner indicated that the Veteran's estimated workload was greater than 5 but not greater than 7 METs.  An estimated workload of greater than 5 but less than 7 METs is consistent with activities such as golfing (without a cart), mowing the lawn (push mower), and heavy yard work (digging).  The examiner also reported that the Veteran's LVEF was on the lower limits of normal based on testing conducted in September 2010.  He concluded that the Veteran's heart condition would preclude him from strenuous or manual labor, but would not prevent him from sedentary employment.

Due to the conflicting reports regarding the Veteran's estimated workload of METs, a clarifying opinion was requested.  In December 2011, the VA medical examiner continued his previous estimated workload METs finding and explained that the Veteran's ejection fraction was reported in September 2010 as being on the low end of normal.  He concluded that the Veteran's ejection fraction would therefore be assumed to be 55 percent, as 55 to 75 percent is within the normal range.  He stated that stress testing was not performed because it was medically contraindicated.  He also stated that with a normal, albeit low normal ejection fraction and no evidence of ischemia or congestive heart failure, the Veteran's current heart condition should still enable him to achieve a workload greater than 5 but no greater than 7 estimated METs.  He reported that the Veteran was reluctant to do much physically since his heart attack and therefore could be deconditioned, but stated that VA does not allow physicians to base METs on issues such as deconditioning.

While the Veteran's primary care provider reported that the Veteran was only capable of an estimated workload greater than 3 but not greater than 5 METs, and this may be all the Veteran is actually doing, the examiner concluded that the limitation would not fit with someone who does not have congestive heart failure, has a normal, albeit low LVEF, and no evidence of ischemia.

A stress test was performed in July 2012, which was shortly after the reduction.  The Veteran's LVEF was 66 percent.

At the time of the reduction, the Veteran's 60 percent evaluation for his myocardial infarction had been in effect for less than 5 years.  Accordingly, 38 C.F.R. § 3.44(c) is applicable to his restoration claim.  A reexamination disclosing improvement in his disability will warrant a reduction in the rating.

Based on the medical evidence, however, the Board finds that there has not been an overall improvement in his cardiovascular disease and or an improvement in his ability to function under the ordinary conditions of life and work.  As such the reduction of the Veteran's disability rating from 60 percent to 30 percent for his myocardial infarction was improper.

Where, as here, the issue is whether the RO is justified in reducing a Veteran's evaluation, it must be established by a preponderance of the evidence that the disability in fact had improved warranting a reduction.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  The November 2011 examination does not represent an overall improvement in the Veteran's cardiovascular disability.  Instead, it represents a difference in opinion regarding the interpretation of the medical and lay evidence.  Both the June 2011 DBQ and the November 2011 VA examination report direct the physician to provide the estimated workload of METs the Veteran could perform based on the Veteran's responses.  The VA physician opines that the Veteran is capable of a higher level of exertion based on a lack of additional medical findings such as ischemia, congestive heart failure, and lower LVEF levels.  However, the Veteran has consistently and credibly responded that he experiences dyspnea and fatigue with light exertion and he is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, his reported symptoms are consistent with the vocational limitations prohibiting strenuous or manual labor as described by both his treating physician and the VA examiner.  Thus, resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating were met under DC 7006 based on the finding that the evidence of record is more consistent with an estimated workload of greater than 3 but not greater than 5 METs. 

The Board also finds that the evidence at the time of the May 2012 rating decision which effectuated the reduction, when viewed cumulatively, also supported the continued assignment of a 60 percent evaluation.

Specifically, the VA examiner's finding in June 2011 that the Veteran's heart condition would preclude him from strenuous or manual labor does not suggest an actual improvement in his ability to function since it is consistent with the private physician's assessment in May 2011 that the Veteran's ability to work would be impacted by dyspnea and fatigue with light exertion.  Therefore, resolving all reasonable doubt in the Veteran's favor, the reduction of the rating from 60 percent to 30 percent was not proper.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 60 percent evaluation for myocardial infarction is restored as of August 1, 2012.


ORDER

The reduction of the disability rating for myocardial infarction was improper; a restoration of the 60 percent rating from August 1, 2012, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


